Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 5/16/2022. Claims 1-17 and 20 have been amended, claim 19 has been cancelled; and new claim 21 has been added. 
Currently claims 1-18, 20, 21 are pending.
This Action is made Final. 	
Claim Objections
Claims 1, 2, 5-8,13, 15, 20 are objected to due to minor informalities.
In claims 1, 2, 5-8,13, 15, 20 – the limitations “nth / (n+1)th row of data line” should be “nth / (n+1)th column of data lines”.
In claim 5 the limitation “each comprise a middle horizontal backbone parallel to the respective scanning line configured to drive the first sub-pixel and the second sub-pixel” is not clear, as the first sub-pixel and the second sub-pixel are not previously defined.
In claim 6 the limitation “… are connected to each other through a via so as to continuous” is not clear. The limitation should be “…are connected to each other through a via so as to be continuous” (see claim 4). 
Appropriate correction is required.
Drawing Objection
The drawing objection is withdrawn, due to the amendment submitted on 5/16/22.
Claim Objections
The previous claim objection is withdrawn, due to the amendment submitted on 5/16/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2014/0049619 in view of Zhang et al. US 2016/0139444 and Shen CN 102117602.
Claims 1, 20: Hsieh et al. disclose a display device, comprising a display panel (a stereoscopic display panel) [Abstract], the display panel comprising:
(Fig. 1) a first substrate 300; 
(Fig. 6) a plurality of pixels P/N (first/second pixels P/N) [0047] arranged on the first substrate 300 and comprising a first sub-pixel and a second sub-pixel P/N (first/second pixels P/N); 
a plurality of data lines DL1 arranged on the first substrate; 
a plurality of scanning lines SL1/SL2 arranged on the first substrate; 
(Fig. 6) the first sub-pixel P and the second sub-pixel N are connected to and driven by a same nth column of data lines DL1 and a same nth row of scanning line, n being an integer no less than 1;
the first sub-pixel P comprises a first main sub-pixel p1 (first sub-pixel) and a first auxiliary sub-pixel p2 (second sub-pixel) arranged adjacent to each other [0074]; and 
the second sub-pixel N comprises a second main sub-pixel n1 (3rd sub-pixel) and a second auxiliary sub-pixel n2 (4th sub-pixel) [0074] arranged adjacent to each other.
the first main sub-pixel p1 (first sub-pixel) and the first auxiliary sub-pixel p2 (second sub-pixel) are disposed on a left side of the respective data line DL1 and aligned in a same column, and the second main sub-pixel n1 (3rd sub-pixel) and the second auxiliary sub-pixel n2 (4th sub-pixel) are disposed on a right side of the same data line DL1 and aligned in a same column, 
the first main sub-pixel p1 and the second main sub-pixel n1 are aligned in a same row, and wherein the first auxiliary sub-pixel p2 and the second auxiliary sub-pixel n2 are aligned in a same row;
except
a spacer standing portion arranged between two adjacent data lines and at an intersection of four adjacent pixels; and a spacer arranged corresponding to the spacer standing portion, 
the spacer standing portion is not overlapping any data line
wherein the first sub-pixel and the second sub-pixel are connected to the nth row of scanning lines; 
however Zhang et al. teach
(Fig. 4) a spacer standing portion (50/20) arranged between two adjacent data lines 12 and at an intersection 40 (crossing region) of four adjacent pixels (four adjacent pixels at intersection of data line 12 and gate lime 11) [0022]
(Fig. 5) the spacer standing portion 50 (position of spacer 20) does not overlap any data line 11 (the spacer 20 is positioned within the recessed structure 60 which is positioned in the region of the gate line 11 and the region of the data line 12; the spacer 20 is not overlapping data line 11) [0023].
And Shen teaches
(Fig. 5) the first sub-pixel and the second sub-pixel (two adjacent pixels) are connected to the nth column of data lines S31/S32/S33 and nth row of scanning lines G31/G32/G33 (data lines S31, S32, S3 scan lines G31, G32, G33 and sub-pixel units arranged in rows and columns; a scan line is shared by sub-pixel units in each row, while two adjacent columns of sub-pixel units share the same data line ) [0031]
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Zhang's structure in order to avoid a phenomenon of light leakage of the display panel, as taught by Zhang [0023]; and with Shen's structure in order to provide improved aperture ratio and cost of the display device, as taught by Shen [Abstract].

Claim 7: Hsieh et al. disclose
(Fig. 11) the first main sub-pixel 312 comprises a first main switch 314, the first auxiliary pixel 332 comprises a first auxiliary switch 334, the second main sub-pixel 322 comprises a second main switch 324, and the second auxiliary pixel 342 comprises a second auxiliary switch 344, 
the first auxiliary switch 334, the second auxiliary switch 344, the first main switch 314, and the second main switch 324 being adjacently arranged at a position corresponding to the nth row of data line DL1 
the first auxiliary switch 334 and the first main switch 314 being adjacently arranged at a position corresponding to the (same) row of scanning lines SL1
the second auxiliary switch 344 and the second main switch 324 being adjacently arranged at a position corresponding to the (same) row of scanning lines SL2 
except
the first main switch and the second main switch being adjacently arranged at a position corresponding to the (same) row of scanning lines;
Shen teaches
(Fig. 5) the first pixel and the second pixel (two adjacent pixels) are connected to the nth row of data lines S31 and nth row of scanning lines G31 (data lines S31, S32, S3 scan lines G31, G32, G33 and pixel units arranged in rows and columns; a scan line is shared by pixel units in each row, while two adjacent columns of pixel units share the same data line ) [0031-0033]
the first main switch and the second main switch (two adjacent TFTs) being adjacently arranged at a position corresponding to the (same) row of scanning lines G31;
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Shen's structure in order to provide improved aperture ratio and cost of the display device, as taught by Shen [Abstract].

Claim 8: Hsieh et al. disclose
(Fig. 11) the first main sub-pixel 312 comprises a first main switch 314, the first auxiliary pixel 332 comprises a first auxiliary switch 334, the second main sub-pixel 322 comprises a second main switch 324, and the second auxiliary pixel 342 comprises a second auxiliary switch 344, 
(Fig. 11) the display panel further comprises an auxiliary spacer standing portion (region of SL1/SL2/SL3 and DL1), the auxiliary spacer standing portion being formed by adjacently arranging the first auxiliary switch 334, the second auxiliary switch 344, the first main switch 314, and the second main switch 324 at an intersection of the n row of scanning line (SL1/SL2/SL3) and the nth row of data line DL1.

Claims 2-4, 6, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2014/0049619, Zhang et al. US 2016/0139444, Shen CN 102117602 as applied to claim 1 above, and further in view of and Shao CN 107479258 and.
Claims 2-4, 6, 9, 10: 
Shao teaches
Claim 2: (Figs. 9, 10) a common electrode line 11 (touch signal line) [0075] is arranged between the second sub-pixel of the nth column of data lines line and the first sub-pixel of an (n+1)th column of data line (each first electrode 52 is multiplexed into a touch electrode, and each first electrode 52 is electrically connected to the touch signal line 11 through the via hole 51) [0076]; and (Figs. 11, 12) the spacer standing portion (105) is located at an intersection of (each) scanning line 12 (gate line) and (each) common electrode line 11 (touch signal line) and is arranged on the respective scanning line 12 (gate line) [0059] – Regarding the limitation “a spacer standing portion at an intersection of each scanning line and each common electrode line”: Shao teaches that it known in the art to provide the spacer standing portion (105) at an intersection of scanning line 12 (gate line) and common electrode line 11 (touch signal line). A person of ordinary skill in the art could have easily conceived of applying Shao’s spacer standing portion at every intersection of each scanning line 12 (gate line) and each common electrode line 11 (touch signal line), as needed.
 Claim 3: (Figs. 9, 10) the common electrode line 11 (touch signal line) is disconnected at the intersection of the common electrode line 11 and (each) scanning line 12 (gate line) – Note: Shao teaches in (Fig. 10) that it known in the art to have the common electrode line 11 (touch signal line) disconnected at the intersection of the common electrode line 11 and the scanning line 12 (gate line). A person of ordinary skill in the art could have easily conceived of applying Shao’s teaching to have the common electrode line 11 (touch signal line) is disconnected at the intersection of the common electrode line 11 and each scanning line 12 (gate line), as needed.
Claim 4: (Figs. 9, 10) the common electrode line 11 (touch signal line) is connected through a via 51 [0076] at the intersection of the common electrode line 11 and (each)  scanning line 12 (gate line) so as to be continuous. Note: Shao teaches in (Fig. 9) that it known in the art to have the common electrode line 11 (touch signal line) connected through a via 51 [0076] at the intersection of the common electrode line 11 and scanning line 12 (gate line). A person of ordinary skill in the art could have easily conceived of applying Shao’s teaching to have the common electrode line 11 (touch signal line) connected through a via 51 [0076] at the intersection of the common electrode line 11 and scanning line 12 (gate line) so as to be continuous, as needed.
Claim 6: (Figs. 9, 10) a common electrode line 11 is arranged between the second pixel of the nth column of data line 10 and the first pixel of the (n+1)th column of data line 10 along the scanning line on the first substrate (each first electrode 52 is multiplexed into a touch electrode, and each first electrode 52 is electrically connected to the touch signal line 11 through the via hole 51) [0076]; and (Fig. 12) the spacer standing portion (105) is located at an intersection of the scanning line 12 (gate line) [0059] and each common electrode line 11 (touch signal line) and is arranged on the common electrode line 11; and the scanning lines 12 on two sides of the spacer standing portion (105) are connected to each other through a via 51 (via hole 51) [0076] so as to be continuous.
Claim 9: (Fig. 12) the spacer standing portion (105) is arranged at (every other) intersection of (each) scanning line 12 and the data lines 10 along the data line 10  – Note: Shao teaches (Fig. 12) that it known in the art to have the spacer standing portion (105) arranged at an intersection of scanning line 12 and the data lines 10 along the data line 10. A person of ordinary skill in the art could have easily conceived of applying Shao’s spacer standing portion at every other intersection of each scanning line 12 and the data lines 10 along the data line 10, as needed.
Claim 10: (Fig. 12) the spacer standing portion (105) is arranged at (every other) intersection of (each) scanning line and the data lines along the scanning line 12 - Note: Shao teaches (Fig. 12) that it known in the art to have the spacer standing portion (105) arranged at an intersection of scanning line 12 and the data lines 10 along the data line 10. A person of ordinary skill in the art could have easily conceived of applying Shao’s spacer standing portion at every other intersection of each scanning line 12 and the data lines 10 along the scanning line 12, as needed.
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Shao's structure in order to provide improved structure with reduced bright spots, as taught by Shao [Abstract].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2014/0049619, Zhang et al. US 2016/0139444, Shen CN 102117602, Shao CN 107479258 as applied to claim 2 above, and further in view of and Choi et al. US 2015/0185566.
Claim 5: Hsieh et al. disclose:
(Fig. 6) the first main sub-pixel P comprises a first main pixel electrode p1 (first sub-pixel), the first auxiliary sub-pixel comprises a first auxiliary pixel electrode p2 (second sub-pixel), 
the second main sub-pixel N comprises a second main pixel electrode n1 (3rd sub-pixel), and the second auxiliary sub-pixel comprises a second auxiliary pixel electrode n2 (4th sub-pixel) [0074]; 
the first main pixel electrode p1, the first auxiliary pixel electrode p2, the second main pixel electrode n1, and the second auxiliary pixel electrode n2 each comprise a middle horizontal backbone parallel to the respective scanning line Sl1/SL2/SL3.
Shao teaches
(Fig. 10) the common electrode line 11 comprises a first common electrode line 11 and a second common electrode line 11, 
the first common electrode line 11 being parallel to the data line 10 and arranged between the second sub-pixel of the nth column of data lines and the first sub-pixel ot the (n+1 ) th column of data lines along the scanning line 12; and 
and Choi et al. teach
(Fig. 3) the second common electrode line COMh (horizontal common electrode COMh) [0041] is aligned with the horizontal backbone (Hsieh’s horizontal backbone) of the first main sub-pixel and the second main sub-pixel or aligned with the horizontal backbones of the first auxiliary sub-pixel and the second auxiliary sub-pixel (Hsieh’s main sub-pixel and the second main sub-pixel), and wherein the second common electrode line COMh is connected to at least two adjacent first common electrode lines COMv/COMv/CL (vertical common electrode COMv branched from the horizontal common electrode COMh and is connected to common lines CL) [0013].
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Shao's structure in order to provide improved structure with reduced bright spots, as taught by Shao [Abstract]; and with Choi's structure in order to provide improved video images, as taught by Choi [0014].

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2014/0049619, Zhang et al. US 2016/0139444, Shen CN 102117602, Shao CN 107479258 as applied to claim 7 above, and further in view of Yao et al. US 2015/0002561.
Claims 11-15:
Yao et al. teach
Claim 11: (Fig. 2) the first auxiliary sub-pixel 141 (first pixel area, pixel electrode 21) [0037] is connected to a first pull-down circuit (CL1/VC1, Cs1/VC2) [0041] configured to pull down a charging voltage of the first auxiliary sub-pixel 141, and the second auxiliary sub-pixel 142 (second pixel area, pixel electrode 22) [0038] is connected to a second pull-down circuit (CL2/VC1, Cs2/VC2) configured to pull down a charging voltage of the second auxiliary sub-pixel 142, the first pull-down circuit and the second pull-down circuit having different pull-down effects (The liquid crystal capacitive voltage divider CL is for lowering the voltage level at the second pixel electrode 22 so that the voltage level at the second pixel electrode 22 is different from the voltage level at the first pixel electrode 21 when the first thin-film transistor T1, the second thin-film transistor T2 and the third thin-film transistor T3 are all conductive) [0041].
Claim 12: (Fig. 2) the first auxiliary sub-pixel 141 (first pixel area, pixel electrode 21) [0037] comprises a first auxiliary pixel electrode 21, the first pull-down circuit (CL1/VC1, Cs1/VC2) [0041] being arranged between the first auxiliary pixel electrode 21 and a next row of scanning lines Sn-1.
Claim 13: (Fig. 2) a common electrode line VC1/17 [0041] is arranged between the second pixel 142 of the nth column of data line Dn and the first pixel of the (n+1)th column of data line Dn+1 along the scanning line Sn on the first substrate; and the first auxiliary pixel 141 comprises a first auxiliary pixel electrode 21, the first pull-down circuit (CL1/VC1, Cs1/VC2) being arranged between the first auxiliary pixel electrode 21 and a common electrode line VC1 [0041].
Claim 14: (Fig. 2) the second auxiliary pixel 142 (second pixel area, pixel electrode 22) [0038] comprises a second auxiliary pixel electrode 22, the second pull-down circuit (CL2/VC1, Cs2/VC2) being arranged between the second auxiliary pixel electrode 22 and a next row of scanning line Sn-1.
Claim 15: (Fig. 1) a common electrode line VC1/17 [0041] is arranged between the second pixel 142 of the nth column of data lines Dn and the first pixel of the (n+1)th column of data lines Dn+1 along the scanning line Sn on the first substrate; and the second auxiliary pixel 142 comprises a second auxiliary pixel electrode 22, the second pull-down circuit (CL2/VC1, Cs2/VC2) being arranged between the second auxiliary pixel electrode 22 and a common electrode line VC1 [0041].
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Yao's structure in order to provide improved color distortion problems at large viewing angle, as taught by Yao [0004].

Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2014/0049619, Zhang et al. US 2016/0139444, Shen CN 102117602, Shao CN 107479258, Yao et al. US 2015/0002561 as applied to claim 11 above, and further in view of Chao US 2016/0327819.
Claims 16, 17:
Chao teaches
Claim 16: (Fig. 1) the first main sub-pixel 140 (141/142) comprises a first main pixel electrode 142, and the second main sub-pixel 130 (131/132) comprises a second main pixel electrode 131, the first main pixel electrode 142 and the second main pixel electrode 131 having different patterns [0034].
Claim 17: (Fig. 1) the first auxiliary sub-pixel (140/141) comprises a first auxiliary pixel electrode 141, and the second auxiliary sub-pixel (130/132) comprises a second auxiliary pixel electrode 132, the first auxiliary pixel electrode 141 and the second auxiliary pixel electrode 132 having different patterns [0034].
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Chao's structure in order to provide improved display quality with reduced color-shift effect, as taught by Chao [Abstract].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2014/0049619, Zhang et al. US 2016/0139444, Shen CN 102117602, Shao CN 107479258 as applied to claim 7 above, and further in view of Kim US 2017/0160616.
Claim 18:
Kim teaches
(Fig. 1) leakage currents of the first main switch TFT1 and the second main switch TFT2 are different [0122]; Regarding the limitation “leakage currents of the first auxiliary switch and the second auxiliary switch are different”: Kim in (Fig. 1) [0122] teach “a level of a leakage current varies based on the second switching element TFT2 having a relatively higher threshold voltage, and thus the leakage current is significantly reduced when the first switching element TFT1 and the second switching element TFT2 are turned off”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to also have leakage currents of the first auxiliary switch and the second auxiliary switch are different, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Kim's structure in order to provide improved display visibility and an aperture ratio, as taught by Kim [0008]
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2014/0049619, Zhang et al. US 2016/0139444, Shen CN 102117602, Shao CN 107479258, Choi et al. US 2015/0185566 as applied to claim 5 above, and further in view of Ho et al. US 2017/0184927.
Claim 21: Hsieh et al. disclose:
(Fig. 7) the first sub-pixel P comprises a first main sub-pixel p1 (first sub-pixel) and a first auxiliary sub-pixel p2 (second sub-pixel) arranged adjacent to each other [0074]; and 
the second sub-pixel N comprises a second main sub-pixel n1 (3rd sub-pixel) and a second auxiliary sub-pixel n2 (4th sub-pixel) [0074] arranged adjacent to each other.
the first main sub-pixel p1 (first sub-pixel) and the first auxiliary sub-pixel p2 (second sub-pixel) are disposed on a left side of the respective data line DL1 and aligned in a same column, and 
the second main sub-pixel n1 (3rd sub-pixel) and the second auxiliary sub-pixel n2 (4th sub-pixel) are disposed on a right side of the same data line DL1 and aligned in a same column, 
Ho et al. teach
(Fig. 2) [0043] the first main sub-pixel electrode 244 (equivalent to Hsieh’s first main sub-pixel p1), the first auxiliary sub-pixel electrode 244 (second pixel electrode) each comprise a horizontal backbone 244B (horizontal trunk) and a vertical backbone 244A (vertical trunk) intersecting at a center and dividing the respective sub-pixel electrode into four domains, and a plurality of branches 244C (strip-shaped branches) that are arranged in each of the four domains and that each start from a point on each of the horizontal backbone and the vertical backbone and that each extend in a direction away from both the horizontal backbone and the vertical backbone, the plurality of branches 244C in each domain being parallel to each other and spaced apart from each other at regular intervals; 
wherein the horizontal backbone 244B (horizontal trunk) is a bisector of the vertical backbone 244A (vertical trunk) and the vertical backbone 244A (vertical trunk) is a bisector of the horizontal backbone 244B (horizontal trunk); 
wherein the first main sub-pixel electrode and the first auxiliary sub-pixel electrode each have a union-jack shape (Union Jack-like pattern) [0043];
(Fig. 2) [0043] the second main sub-pixel electrode 242 (equivalent to Hsieh’s second main sub-pixel n1) and the second auxiliary sub-pixel electrode 242 each comprise a horizontal backbone 260B (horizontal trunk) and a vertical backbone 260A (vertical trunk) intersecting at a center and dividing the respective sub-pixel electrode into four domains, and a plurality of branches 260C (strip-shaped branches) that are arranged in each of the four domains, 
wherein of the plurality of branches 260C (strip-shaped branches) in each domain, the ones that are relatively closer to the center each start from a point on one of the horizontal backbone 260B (horizontal trunk) and the vertical backbone 260A (vertical trunk) and extends to a point on the other of the horizontal backbone and the vertical backbone, and the ones 260C (upper branches) that are relatively farther away from the center are each arranged parallel to the ones 260C (lower branches) that are closer to the center; wherein the plurality of branches 260C in each domain being parallel to each other and spaced apart from each other at regular intervals; wherein the horizontal backbone 260B is a bisector of the vertical backbone 260A and the vertical backbone 260A is a bisector of the horizontal backbone 260B.
Note: Ho et al. teach the claimed structures are known in the art. A person of ordinary skill in the art could have easily conceived of applying Ho’s structures into first/second main sub-pixel electrodes and first/second auxiliary sub-pixel electrodes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Ho's structure in order to provide wide viewing angle display, as taught by Ho [0007].

Response to Arguments
5.	Applicant's arguments on 5/16/2022 have been considered but are moot in view of the new ground(s) of rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871